DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornelius (GB 1368821).
With respect to independent claim 1, in Figure Cornelius teaches a system for determining the location of a radiation source, comprising: 
a collimator unit 12 through which radiation selectively passes depending on its incident direction; 
a scintillator unit 3 converting the incident radiation from the collimator unit into light; 
a first optical sensor 10A converting the incident light from one end of the scintillator unit into a first optical signal; 
a second optical sensor 10B converting the incident light from the other end of the scintillator unit into a second optical signal; and 
a location information acquisition unit as shown in Figure; see p. 2, lines 39 – 42  acquiring information on where the light is generated in the scintillator unit based on the first and second optical signals.
With respect to dependent claim 2, Cornelius teaches on p. 2, lines 65 – 87 (via 22) wherein the location information acquisition unit generates first optical energy information on the first optical signal and second optical energy information on the second optical signal and uses the first optical energy information and the second light energy information to acquire the information on where the light is generated.
With respect to dependent claim 3, Cornelius teaches wherein the location information acquisition unit generates a first time stamp via 25A; this elements measures timing from the first optical signal and a second time stamp via 25B from the second optical signal and uses the first and second time stamps to acquire the information on where the light is generated.
With respect to dependent claim 4, Cornelius teaches in Figure wherein the collimator unit 12 comprises a plurality of collimators spaced apart from each other and arranged between the one end and the other end of the scintillator unit.
With respect to dependent claim 8, Cornelius teaches a first light guide member 15 positioned between the one end of the scintillator unit and the first optical sensor spaced apart from the one end of the scintillator unit to guide the light irradiated from the one end of the scintillator unit to the first optical sensor and a second light guide member 15 positioned between the other end of the scintillator unit and the second optical sensor spaced apart from the other end of the scintillator unit to guide the light irradiated from the other end of the scintillator unit to the second optical sensor.
With respect to dependent claim 10, Cornelius teaches a first optical amplifier 19A amplifying the light propagating from the one end of the scintillator unit to the first light guide member and a second optical amplifier 19B amplifying the light propagating from the other end of the scintillator unit to the second light guide member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius, and further in view of Dolinsky (US 9,529,097 B1).
The teaching of Cornelius has been discussed above.
With respect to dependent claim 5, Cornelius is silent with wherein the scintillator unit comprises a plurality of scintillators spaced apart from each other and adhesive members, each of which bonds the two adjacent scintillators to each other. However, Cornelius teaches scintillator crystals 13 which is closed packed.
	In Fig. 1, Dolinsky teaches wherein the scintillator unit comprises a plurality of scintillators 120 spaced apart from each other and adhesive members 125; optical epoxy in column 3, line 67, each of which bonds the two adjacent scintillators to each other. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Cornelius in order to form a scintillator array by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results and “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 6, Dolinsky teaches wherein the scintillator unit comprises a plurality of scintillators spaced apart from each other, light guide units 125 positioned between the adjacent scintillators, and adhesive members bonding as discussed above the adjacent scintillators to the light guide units.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius modified by Dolinsky, and further in view of Hu (US 2017/0199283 A1).
The teaching of Cornelius modified by Dolinsky has been discussed above.
With respect to dependent claim 7, Cornelius is silent with  wherein each of the scintillators is made of a material selected from Gd2SiO5:Ce (GSO:Ce), Pr:Lu3A15O12 (Pr:LuAG), Gd2Si2O7:Ce (GPS), and halide-based materials.
	In paragraph [0031] Hu teaches GSO:Ce. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Cornelius modified by Dolinsky in order to detect radiation by a known scintillator. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
Claim 9is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius, and further in view of Katagiri (US 2005/0045827 A1).
The teaching of Cornelius has been discussed above.
With respect to dependent claim 9, Cornelius is silent with a first wavelength shifter converting the wavelength band of the light propagating from the one end of the scintillator unit to the first light guide member into a pass-band wavelength range of the first light guide member and a second wavelength shifter converting the wavelength band of light propagating from the other end of the scintillator unit to the second light guide member into a pass-band wavelength range of the second light guide member.
	Katagiri teaches in Fig. 3 a first wavelength shifter converting the wavelength band of the light propagating from the one end of the scintillator unit to the first light guide member into a pass-band wavelength range of the first light guide member optical fibers. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Cornelius in order to detect desired wavelengths by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 11 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelius, and further in view of Joshi (JP 2013 – 39362 A).
The teaching of Cornelius has been discussed above.
With respect to dependent claim 11, Cornelius is silent with a cooling unit cooling the scintillator unit wherein the collimator unit comprises a housing, a receiving hole penetrating the housing in a direction corresponding to the lengthwise direction of the scintillator unit, and a plurality of incident holes extending in a first direction from the receiving hole so as to penetrate the housing and spaced apart from each other, wherein the scintillator unit is positioned in the receiving hole and overlaps the incident holes, and wherein the cooling unit supplies a fluid into the receiving hole to cool the scintillator unit.
	In Fig. 2, Joshi teaches cooling channels 104. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Cornelius so as to have the limitation of claim 11 as an engineering design choice in order to cool scintillator crystals. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 12, Cornelius teaches a housing 11, but is silent with wherein the housing is made of tungsten (W) or lead (Pb). Joshi teaches the collimator 120 made of tungsten. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Cornelius so as to have a housing made of tungsten or lead in order to prevent radiation coming into scintillator crystals. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884